Citation Nr: 1439974	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable disability rating for bilateral pes planus.

3.  Entitlement to increased initial disability ratings for left and right knee disabilities. 


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the claims in May 2011.

In January 2011, the appellant presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The VLJ who held the January 2011 Travel Board hearing is no longer employed at the Board.  In April 2014, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2013).  The Veteran responded that he do not wish to attend a new hearing before the Board.  

The issues of entitlement to increased initial ratings for bilateral pes planus and bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed low back disability, to include sclerosis of the sacroiliac joint, had its onset during his active service.


CONCLUSION OF LAW

A low back disability, to include sclerosis of the sacroiliac joint, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is being granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the Veteran's claims file reflects post-service treatment for low back symptomatology.  A July 2005 lumbar spine x-ray notes sclerosis of the sacroiliac joint, which was subsequently classified by July and September 2013 VA physicians as a sign of degenerative changes.  See VA examination report, July 2005; VA medical opinions, July 2013, September 2013.  Additionally, his service treatment records show complaints of many years of low back pain in service.  The first and second elements of Shedden/Caluza are met.


The July and September 2013 VA physicians indicated that the Veteran's low back complaints and the sclerosis noted on x-ray were of a degenerative nature.  They further indicated that these degenerative changes began in service and continued since that time.  Although they stated that the Veteran's low back complaints were not caused by service, but rather by normal degeneration during his many years of service, the Board notes that a grant of service connection only requires that the Veteran's disability began in service.  Indeed, it is also noteworthy that the Veteran initiated his claim for back disability in advance of his service discharge.  

The evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current low back disability is related to his in-service low back complaints.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a low back disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability, to include sclerosis of the sacroiliac joint, is granted.


REMAND

A July 2014 letter from the Veteran's attorney indicated that the Veteran had received recent treatment at the Tampa VA Medical Center and indicated that he expected the Board to obtain and consider these records.  Despite this evidence of outstanding relevant VA treatment records, no VA treatment records relating to the Veteran's service-connected foot and knee disabilities dated after June 2013 have been associated with the claims file.  The case must be remanded to obtain the outstanding VA treatment records.  38 C.F.R. § 3.159 (2013).  The Board notes that the attorney's letter does not specify whether these treatment records relate to the Veteran's feet or knees.  As the attorney knew the issues on appeal (bilateral feet, right knee, and left knee) and asked that these records be obtained without specifying that any of these disabilities would not be affected by the additional records, the Board finds it is appropriate to remand all of the increased rating claims.

Additionally, as it has been over 5 years since the Veteran's last VA examinations and recent VA treatment records and statements from the Veteran and his attorney indicating some worsening symptoms, the Board finds that new VA examinations are appropriate on remand.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Tampa VA Medical Center since June 2013, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination(s) in order to determine the current nature and severity of his bilateral feet and bilateral knee disabilities.  The claims folder must be made available to the examiner(s) for review in connection with the examination(s).  The examination report(s) must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion testing, should be completed.  

3.  After completing the above actions, the Veteran's increased rating claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


